Citation Nr: 1752566	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-25 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable evaluation for osteoporosis prior to August 29, 2016.

2. Entitlement in excess of 10 percent for osteoporosis, lumbar spine, after August 29, 2016.

3. Entitlement to an evaluation in excess of 10 percent for right hip osteoporosis (limitation of flexion) after August 29, 2016.

4. Entitlement to an evaluation in excess of 10 percent for left hip osteoporosis (limitation of flexion) after August 29, 2016.

5. Entitlement to a compensable evaluation for right hip osteoporosis (limitation of rotation) after August 29, 2016.

6. Entitlement to a compensable evaluation for left hip osteoporosis (limitation of rotation) after August 29, 2016.

7. Entitlement to a compensable evaluation for left hip osteoporosis (limitation of extension) after August 29, 2016.


REPRESENTATION

The Veteran  represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to June 1969, during which, among his other decorations, he was awarded the Navy Achievement Medal with Combat "V" device and the Navy Commendation Medal with Combat "V" device.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA).  During the course of the appeal, effective August 29, 2016, the separate ratings noted on the title page were assigned.  Prior to that a noncompensable rating had been assigned.  The issues have been recharacterized as set forth on the title page to reflect the issues that are currently on appeal.

The Veteran was afforded a videoconference hearing before the undersigned in May 2017.  A transcript of the testimony has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

Issue numbers 2 through 6 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence pertaining to the Veteran's lumbar spine and right and left hips does not provide findings to indicate increased limitation of motion or x-ray findings of a sufficient number of affected joints to warrant a compensable evaluation for osteoporosis for the period before August 29, 2016.


CONCLUSION OF LAW

The criteria for a compensable evaluation for osteoporosis prior to August 29, 2016 have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.45, 4.71a Diagnostic Codes 5003, 5013, 5237, 5251, 5252, 5253 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating is not limited to current severity, but will include the entire period of the disorder.  Additionally, it is possible for a veteran to be awarded separate percentage evaluations for separate periods (staged ratings), based on the facts.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lay Evidence 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends in his February 2012 Statement in Support of Claim and his May 2017 Board hearing testimony that his service-connected osteoporosis warrants a compensable rating prior to August 29, 2016.  Specifically, the Veteran asserts in his testimony that limitation of range of motion, flexibility and pain had been gradually increasing throughout the period and a noncompensable rating does not adequately reflect the build-up of the effects on his ability to function.

Osteoporosis

An August 2011 rating decision granted service connection for osteoporosis without evidence of any fractures and currently asymptomatic at an evaluation of 0 percent, effective December 7, 2010.  A January 2017 rating decision assigned service connection for osteoporosis of the lumbar spine and the affected joints, with varying evaluations, each effective August 29, 2016.  The Veteran seeks a compensable evaluation for osteoporosis prior to August 29, 2016.

In determining whether an increased rating is warranted from the December 7, 2010 date of service connection up to August 29, 2016, Diagnostic Code 5013 states that osteoporosis, with joint manifestations, is otherwise to be rated as limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. 4.71a (Diagnostic Code 5013).  

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. (Emphasis added.)

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate Diagnostic Codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R.§ 4.71a.

The treatment records and the Veteran's subsequent evaluations indicate that the Veteran's body parts affected by osteoporosis are his lumbar spine and right and left hips.

Lumbar spine

The lumbar spine is rated by reference to The General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  38 C.F.R. 4.71a.  Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the lumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the lumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the lumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the lumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

The records show that by his June 2010 examination at the University of Colorado Hospital Endocrinology Clinic, the Veteran was noted as having ongoing osteoporosis, for which he had been prescribed Fosamax, vitamin D, calcium, and lumbar spine and core area exercises.

In July 2011, the Veteran underwent a VA genitourinary examination, which also requested an opinion pertaining to osteoporosis.  The VA examiner diagnosed the Veteran with osteoporosis residual of cardiac transplant surgery.  She noted the Veteran's reports of no current symptoms from his osteoporosis and that he has sustained no pathologic fractures due to the osteoporosis condition; the condition was well managed on calcium-loss medication; and on serial bone mineral scans, the osteoporosis level was holding essentially steady over the last several years.  

The Veteran's September 2012 annual bone density test results stated that, compared to the examination one year prior, there had been a significant increase in bone density at the lumbar spine and an overall increase when compared to the baseline study of 2004, with overall bone density "quite stable since 2004."  The Veteran's lumbar spine was noted as having "least significant change" and being "at 95% confidence level."

After presenting in February 2013 at Foothills Family Care with complaints of back pain, imaging studies were conducted at Exempla Lutheran Medical Center and, although revealing the Veteran's moderate-severe compression deformity within the upper and mid-thoracic spine, it was noted it was grossly stable when compared with the prior study of September 2010.

By the Veteran's March 2013 examination at University of Colorado Hospital, his review of systems showed the Veteran to be negative for muscle pain, back pain, joint swelling, and gait problem.  In the physical examination, the Veteran exhibited a normal range of motion in his entire musculoskeletal system.  Three days later, the Veteran received a letter from Dr. J. M. K. at the University of Colorado Hospital Endocrinology Clinic, stating that "[b]ased on your normal bone tests," she recommended stopping his current medications and replacing them with a more appropriate prescription.

Under Diagnostic Code 5003 for degenerative arthritis, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the Veteran's February 2013 examination at Foothills Family Care, above, he reported a muscle spasm right side of his back, from his shoulder to his waist.  A physical examination indicated that the paraspinous muscles are tender to palpation in this area, but he had normal scapular function and no limitation of motion was noted.

In the absence of limitation of motion, there is no basis for assignment of a compensable rating for the low back osteoporosis prior to August 29, 2016.

Bilateral hips

As indicated by the Veteran's subsequent evaluations for the right and left hips, the hips are rated under Diagnostic Codes 5251, 5252 and 5253.  Under Diagnostic Code 5251, limitation of extension of the thigh receives a 10 percent rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, limitation of flexion of the thigh receives a 10 percent rating when flexion is limited to 45 degrees; a 20 percent disability rating is warranted if flexion is limited to 30 degrees; a 30 percent disability rating is warranted if flexion is limited to 20 degrees; and a 40 percent disability rating is warranted if flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, impairment of the thigh receives a 10 percent rating for limitation of rotation of, or cannot toe-out more than 15 degrees, the affected leg, or when adduction is limited such that legs cannot be crossed.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  Id.

The Veteran's September 2012 annual bone density test results stated that, compared to the September 2011 examination and results, there had been a significant decrease in bone density at the right hip, but the left hip was stable.  However, as with the Veteran's spine, when compared to the baseline study of 2004, overall there had been an increase in bone density in the left hip and a very slight decline in the right hip and overall bone density was "quite stable since 2004." A with the Veteran's lumbar spine, his total femur was noted as having "least significant change" and being "at 95% confidence level."

As stated above, the Veteran's March 2013 examination at University of Colorado Hospital indicated a normal range of motion in his entire musculoskeletal system noted no muscle pain, back pain, joint swelling, and gait problem, the Veteran exhibited a normal range of motion in his entire musculoskeletal system and Dr. J. M. K. informed him that he had normal bone tests.

There are no findings of swelling, muscle spasm or satisfactory evidence of painful motion to indicate limited range of motion of the hips and the record offers no range of motion results at all for the period at issue.  

In the absence of limitation of motion prior to August 29, 2016, there is no basis to assign a compensable rating for osteoporosis of either hip.


Conclusion

The Board has carefully reviewed and considered the Veteran's Board hearing testimony, his February Statement is Support of Claim and his reports during examinations, as they appear throughout the record, all of which have assisted the Board in better understanding the nature and development of the Veteran's disability.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, the Board must emphasize that the Veteran is not competent to diagnose or interpret accurately the past or current severity of the Veteran's osteoporosis-related back and hip disabilities, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to indicate the criteria for a compensable disability rating for osteoporosis under Diagnostic Code 5013, with related diagnostic codes for rating purposes prior to August 29, 2016. 

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a compensable evaluation for osteoporosis prior to August 29, 2016 is denied.



      REMAND

The Veteran was afforded two in-person VA examinations for thoracolumbar spine and hip and thigh conditions in August 2016 to assess the current level of his back and hip disabilities.  During both examinations, various ranges of motion were recorded by the August 2016 VA examiner, which include those for both hips.

However, it is now firmly established under Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) that to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, where applicable, with range of motion measurements of the opposite undamaged joint.  The Board cannot determine whether the passive motion and non-weight bearing maneuvers were conducted during the two August 2016 examinations and assumes they were not.  Under Correia, the examination is inadequate.

Moreover, the Veteran testified with great specificity at his May 2017 Board hearing as to the worsening of his disabilities and how this progression has affected his functionality.

For these reasons, this appeal must be remanded for an adequate VA examination, which will provide findings the Board can review in order to make determinations if increased ratings are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's osteoporosis-related back and bilateral hip disabilities at any VA facility and by any private treatment provider since the last submission to the claims file.    

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After completing the preceding development in paragraph 1, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner with an appropriate specialty to make findings for osteoporosis-related back and bilateral hip disabilities.

The examiner is requested to provide findings and diagnoses as to the nature, progression and current severity of those disabilities.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The examination(s) should include range of motion findings, which are consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), considering both active and passive ranges of motion, both weight and non-weight-bearing and, if applicable, providing findings for any opposite undamaged joint.

The examiner is reminded that, regarding DBQ questions of whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare ups, if the examiner cannot answer either "yes" or "no," the examiner should not defer to being unable to provide an answer because it would be "mere speculation," but, using observation, professional judgment and the Veteran's description of his limitations during such periods, the examiner should offer a numerical estimate of the degrees in function lost due to pain upon flare-ups, even in the absence of direct observation by the examiner and whether or not reported by the Veteran at the time of the examination.   The examiner is advised that the Veteran is competent to report limitation during flare-ups.  Sharp v. Shulkin, No. 16-1385 (September 6, 2017)  

The examiner is further reminded to provide the same information for the above limitations upon repeated use in a period of time.

Additionally, the examiner is requested to provide an opinion as to the nature, progression and current severity of those disabilities and should discuss the findings and opinions of previous examinations.  The examiner is further requested to acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's back and bilateral hip disabilities, to include the Veteran's May 2017 Board hearing testimony, his lay statements and any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to treatment providers, as they appear throughout the record.  The examiner must provide a complete rationale for all opinions.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners have documented their consideration of the entire claims file and any relevant records in VBMS and Legacy Content Manager Documents (LCMD) (formerly Virtual VA).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After conducting any other development deemed necessary, readjudicate these issues based on the entirety of the evidence.  If the AOJ does not grant the benefits sought on appeal, the AOJ should provide the Veteran with a supplemental statement of the case, allow an appropriate period of time for response and return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


